Order denying motion for temporary alimony and counsel fees reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The amount of temporary alimony is fixed at ten dollars per week, commencing June 27, 1940, and counsel fee is fixed at $100, to be paid within ten days after the entry of the order hereon. In addition, the defendant shall also pay twenty-five dollars for the note of issue and trial fee. In the opinion of the court, it was an improper exercise of discretion to deny the motion. This case should be tried forthwith. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur. Settle order on notice.